DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9-10, 20-22, 25-26, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beach et al. (2007/0069299).
Re claim 1, Beach et al. disclose a first resistor (10) including a first resistive layer located over a substrate (8) and having a first sheet resistance; and a second resistor (3) including a first portion of a second resistive layer located over said substrate and having a second sheet resistance different from said first sheet resistance ([0019]), said first resistive layer (10) being located between said substrate (8) and a second noncontiguous portion (3) of said second resistive layer (Fig. 10).
Re claim 2, Beach et al. disclose  wherein said first sheet resistance is greater than said second resistance ([0024]).
Re claim 3, Beach et al. disclose, wherein said second resistive layer is thicker than said first resistive layer (Fig. 4).
Re claim 6, Beach et al. disclose further comprising a dielectric layer (12) located between said second resistive layer (3) and said substrate (8), wherein said first resistive layer (10) is located between said dielectric layer (12) and said substrate (8).
Re claim 7, Beach et al. disclose, wherein said noncontiguous second portion (3) of the second resistive layer contacts said first resistive layer (10) through an opening (14, through metal 1) in said dielectric layer (12) (Fig. 6).
Re claim 9, Beach et al. disclose wherein a noncontiguous portion of said first resistive layer (10) is located between said second resistive layer (3) and said substrate (8) (Fig. 10).
Re claim 10, Beach et al. disclose wherein a dielectric layer (12) is located between said second resistive layer (3) and said noncontiguous portion (10) of said first resistive layer (10). 
Re claim 20, Beach et al. disclose a first resistor (10) including a first portion of a first resistive layer with a first sheet resistance located over a substrate (8); a second resistor (3) including: a second portion of said first resistive layer (the portion contacting Metal 1); and a second resistive layer (3) contacting said second portion (through Metal 1), said second resistive layer (3) located between said second portion and said substrate (8) and having with a second sheet resistance different from said first sheet resistance ([0019]).
Re claim 21, Beach et al. disclose wherein said first sheet resistance is greater than said second resistance ([0024]).
Re claim 22, Beach et al. disclose wherein said second resistive layer is thicker than said first resistive layer (Fig. 4).
Re claim 25, Beach et al. disclose further comprising a dielectric layer (12) located between said second resistive layer (3) and said substrate (8), wherein said first resistive layer (10) is located between said dielectric layer (12) and said substrate (8) (Fig. 10).
Re claim 26, Beach et al. disclose wherein said second portion of the second resistive layer (3) contacts said first resistive layer (10) through an opening (14) in said dielectric layer (12) (through Metal 1).
Re claim 28, Beach et al. disclose wherein a noncontiguous portion of said first resistive layer (10) is located between said second resistive layer (3) and said substrate (8).
Re claim 29, Beach et al. disclose wherein a dielectric layer (12) is located between said second resistive layer (3) and said noncontiguous portion of said first resistive layer (10).


Allowable Subject Matter
Claims 4, 5, 8, 23, 24 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein said first and second resistive layers are formed from a same material, as called for in claim 4;
wherein said same material comprises polysilicon, as called for in claim 5; 
further comprising: first and second vias that contact said second resistive layer at respective first and second locations; and a third via that contacts said noncontiguous second portion, and a fourth via that contacts a noncontiguous third portion of said second resistive layer that is in contact with said first resistive layer, as called for in claim 8;
wherein said first and second resistive layers are formed from a same material, as called for in claim 23.
wherein said same material comprises polysilicon, as called for in claim 24.
further comprising: first and second vias that contact said second resistive layer at respective first and second locations; and a third via that contacts said second portion, and a fourth via that contacts a noncontiguous third portion of said second resistive layer that is in contact with said first resistive layer, as called for in claim 27.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        September 21, 2021